     Case 4:20-cv-00083-DAK Document 4 Filed 02/02/21 PageID.8 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH


KELTON JONATHON SORENSON,
                                                      MEMORANDUM DECISION AND
                      Plaintiff,                    ORDER AFFIRMING & ADOPTING
                                                      REPORT & RECOMMENDATION
v.
                                                         Case No. 4:20-CV-83-DAK-DAO
STATE OF NEVADA and CLARK
COUNTY, NEVADA,                                               Judge Dale A. Kimball

                      Defendants.                      Magistrate Judge Daphne A. Oberg




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Daphne A. Oberg under 28 U.S.C. § 636(b)(1)(B).

On January 5, 2021, Magistrate Judge Oberg issued a Report and Recommendation,

recommending that the court grant Plaintiff’s motion for leave to proceed in forma pauperis

[ECF No. 1] and dismiss this action with prejudice under 28 U.S.C. § 1915(e)(2)(B).

       The Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation was required to be filed within fourteen days of receiving it. Plaintiff did not

file an objection to the Report and Recommendation in this case.

       A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

case de novo, including Plaintiff’s proposed Complaint and the Magistrate Judge’s Report and

Recommendation.
    Case 4:20-cv-00083-DAK Document 4 Filed 02/02/21 PageID.9 Page 2 of 2




       The court agrees fully with the analysis in Magistrate Judge Oberg’s Report and

Recommendation. Plaintiff’s allegations are frivolous and fail to state a claim for relief against

the named defendants. Moreover, it would be futile to give Plaintiff an opportunity to amend his

proposed Complaint. The court adopts the Report and Recommendation as the Order of the

court. The court, therefore, dismisses this action with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B).

       DATED this 2d day of February, 2021.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 2
